The conviction is for burglary of a private residence at *Page 579 
night. The penalty assessed is confinement in the state penitentiary for a term of fifty years.
The evidence adduced upon the trial is not brought up for review. In the absence of a statement of facts, the bills of exception found in the record cannot be properly appraised by this court. See Jackson v. State, 127 Tex.Crim. R., and authorities there cited.
No error having been presented by the record before us, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.